 In the Matter Of HARMS HOSIERY Co.,INC., EMPLOYERalwIAMERICANFEDERATIONOF HOSIERY WORKERS, PETITIONERCase No. 4-RC-705.Decided September 19,1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Ramey Dono-van, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all full-fashioned knitters and helpersat the Bernville, Pennsylvania, plant of the Employer, excludingfixers, maintenance men, watchmen, firemen, truck drivers, office cler-ical employees, and supervisors.The Employer contends that allproduction and maintenance employees at both its Bernville and Fleet-wood, Pennsylvania, plants, including knitters and auxiliary em-ployees, constitute an appropriate unit.The Employer is engaged in the manufacture of full-fashionedhosiery at its Bernville and Fleetwood plants, located at a distancevaryingly estimated as from 12 to 20 miles apart. Its'main office isin Reading, Pennsylvania, where some hose are sent for examination,all purchases and sales are made, and a single payroll for both plantsismaintained.At the Bernville plant, the leg and foot of the stockingis knitted from the flat fabric.The stockings are then sent to theFleetwood plant, where they are seamed, looped, and examined.Onoccasion, the stockings are taken back to the Bernville plant for furtherprocessing.The Employer performs no finishing operation but sellsits product in the greige state.91 NLRB No. 42.330 HARMS HOSIERY CO., INC331The Bernville plant's production employees consist of 19 knittersand 3 part-time employees, 2 of whom are menders and 1 an examiner.'The Fleetwood operation involves 15 auxiliary employees classified.as loopers, seamers, and examiners.Each plant is under the imme-diate direction of a foreman and both plants operate under the closeover-all supervision of the president of the Employer.Knittersacquire the necessary skills for their work in 6 months, other employeesin from 3 to 6 months. Employees in both plants in the same jobcategories receive the same wages, and all employees work the samenumber of hours and under the same working conditions.While inthe past, the Employer transferred employees other than knittersfrom one plant to the other, this practice has since been abandoned.There is no history of collective bargaining at either plant.The record in this proceeding does not support a finding that theknitters sought by the Petitioner are employees of the type to whomthe Board has customarily accorded separate representation.As wehave.previously held under like circumstances, it does not appear thatthe knitters constitute a craft, nor do they comprise a. separate depart-ment such as to warrant their establishment as a separate unit.Weare of the opinion, therefore, that a unit confined to the knitters aloneis inappropriate.However, as the Petitioner's unit request embracesalmost all the employees at the Bernville plant, we shall consider theappropriateness of a plant-wide unit at this location.While we note that certain factors present herein militate in favorof a two-plant unit, they are not so compelling as to require our holdingthat no other unit is appropriate.Other factors here present justify aunit confined to the Bernville plant, including the part-time mendersand examiner.'Thus, the Employer's entire knitting operation aswell as the mending auxiliary thereto are performed at the Bernvilleplant.The employees at the Bernville plant work under separate im-mediate direction and enjoy substantially the same conditions of em-ployment.Further, the two plants are geographically separated andthere is no transfer of personnel. In view of the foregoing factors,and in particular of the functional independence of the Bernville plantand the distinct community of interest possessed by the employees' It appearsthat thereare no fixers,maintenance men, watchmen,firemen, or truckdrivers inthe employ of theEmployerat the Bernville plant.2 Liberty,Hosiery Mills,Inc., 75NLRB340;Hudson Hosiery Company, 77NLRB 566.Cf.Garden StateHosieryCo., 74 NLRB 318.'The Petitioner argues that as part-time employees,the menders and examiner should notbe included in the unit.As our unit finding isbased uponfunctionallyrelated jobclassifi-cations within the plant,all employees working at jobs within the unit are necessarilyincluded and entitled to representation,irrespective of the number of hours of employment.The separate issue of the voting eligibility of such employees will be discussed hereafter.Cf. J.C.Penney Company-Store #1518,86 NLRB 920. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged therein, we are persuaded that a unit of the employees at theEmployer's Bernville plant is appropriate.4We find that all employees at the Employer's Bernville, Pennsyl-vania, plant, including knitters,5 helpers, menders, and examiner, butexcluding office clerical employees and supervisors as defined in theamended Act, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.65.The determination of representatives :The Employer, as previously noted, employs two menders and anexaminer on a part-time basis.As to the menders, the record showsthat those employees, Hettinger and Bagentose, are regularly employeda part of their working time by the Employer, and that in a recent10-week period, they worked an average of 15 and 8 hours per week,respectively.We are of the opinion that the menders are regular part-time employees, and therefore entitled to participate in the selectionof a bargaining i epresentative.7With respect to the examiner, Lar-sen, the record is insufficient upon which to predicate a determinationas to her eligibility to vote.If she serves asa regularpart-time em-ployee, she is to be included among those eligible to vote; otherwiseshe is to be excluded.[Text of Direction of Election omitted from publication in thisvolume.]CHAIRMAN HERZOG andMEMBERMURDOCK took no part in the con-sideration of the above Decision and Direction of Election.'Cf.Chadbourn Hosiery Mills,Inc.,89 NLRB 1256;Waldensian Hosiery Mills, Inc.,83 NLRB 742.,Joseph Domagalski,a knitter,is also a stockholder and secretary of the Employer andattends meetings of the board of directors.In view of Domagalski's position with respectto the formulation and execution of the Employer's policies,we shall exclude him from theunit found appropriate herein.A.lderwood Products Corporation,81 NLRB 136.OWhile the unit found appropriate is more comprehensive than that requested by thePetitioner, the record shows that the Petitioner has an adequate showing of interest in thislarger unit.If. however,the Petitioner does not desire to participate in an election at thistime in the unit found appropriate,we shall permit it to withdraw its petition upon noticeto the Regional Director within 5 days from issuance of this Direction,and shall thereuponvacate the Direction of Election.Raleigh Coca-Cola BottlingWorks, 80 NLRB 768.7Cf. J.C. Penney Companly-Store #1518, supra.